Exhibit 10.2

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of April 30, 2012 (as amended, amended
and restated, renewed, extended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is entered into by
and among Viasystems, Inc., a Delaware corporation (the “Company”), certain
direct or indirect subsidiaries of the Company from time to time party hereto
(together with the Company, the “Grantors”, and each, a “Grantor”), Wells Fargo
Capital Finance, LLC, successor by merger to Wachovia Capital Finance
Corporation (New England), in its capacity as collateral agent for the First
Lien Claimholders (including its successors and assigns from time to time, the
“First Lien Collateral Agent”), and Wilmington Trust, National Association, in
its capacity as collateral trustee (including its successors and assigns from
time to time, the “Collateral Trustee”) for the Second Lien Claimholders. As
described in more detail in Section 8.10 hereof, this Agreement is intended to
be binding on all Claimholders, including the First Lien Collateral Agent and
the Collateral Trustee. Capitalized terms used in this Agreement have the
meanings assigned to them in Section 1 below.

RECITALS

WHEREAS, the Company, the other Grantors, the lenders party thereto and the
First Lien Collateral Agent have entered into a Loan and Security Agreement
dated as of February 16, 2010, among Viasystems Technologies Corp, L.L.C., a
Delaware limited liability company, Viasystems Corporation (formerly known as
Merix Corporation), an Oregon corporation, as Borrowers (as defined therein),
each of the Guarantors (as defined therein) party thereto from time to time,
each of the Lenders (as defined therein) party thereto from time to time and the
First Lien Collateral Agent providing for a revolving credit facility (as
amended by Amendment No. 1 to Loan and Security Agreement, dated as of March 24,
2010, Amendment No. 2 to Loan and Security Agreement and Waiver, dated as of
August 2, 2011, Amendment No. 3 to Loan and Security Agreement, dated as of
December 8, 2011, Amendment No. 4 to Loan and Security Agreement and Consent,
dated as of April 3, 2012, Amendment No. 5 to Loan and Security Agreement and
the Other Financing Agreements and Consent, dated as of April 16, 2012, and
Amendment No. 6 to Loan and Security Agreement and Waiver, dated as of April 30,
2012, and as may hereafter be amended, restated, supplemented or modified from
time to time in accordance with the terms hereof, the “First Lien Credit
Agreement”);

WHEREAS, the Company intends to issue on or after the date hereof, (a) 7.875%
senior secured notes due 2019 (together with any additional notes issued under
the Indenture referred to below, the “Notes”) in an aggregate principal amount
of $550.0 million pursuant to an Indenture, dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time, the “Indenture”), among the Company, the other Grantors and
Wilmington Trust, National Association, as trustee (in such capacity and
including its successors and assigns from time to time, the “Notes Trustee”);

WHEREAS, the Company, the Grantors party thereto, the Notes Trustee and the
Collateral Trustee have entered into a Collateral Trust Agreement dated as of
the date hereof (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Collateral Trust Agreement”)
which governs the relationship among the Second Lien Claimholders;



--------------------------------------------------------------------------------

WHEREAS, the Company may from time to time enter into other Series of Parity
Lien Debt in accordance with, and subject to the terms of, the Collateral Trust
Agreement;

WHEREAS, the obligations of the Company and the other Grantors to (a) the First
Lien Collateral Agent and the other First Lien Claimholders and (b) the
Collateral Trustee and the other Second Lien Claimholders are each secured by
Liens on certain of the assets of the Company and the other Grantors; and

WHEREAS, each of the First Lien Collateral Agent, on behalf of the First Lien
Claimholders, and the Collateral Trustee, on behalf of the Second Lien
Claimholders, have agreed to the relative priority of their respective Liens on
the Collateral and certain other rights, priorities and interests as set forth
in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

I. DEFINITIONS.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Account” means all present and future “accounts” (as defined in Article 9 of
the UCC).

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Collateral
Trustee and/or First Lien Collateral Agent and the Company and/or any other
Grantor and the relevant financial institution depository or securities
intermediary.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agreement” has the meaning assigned to such term in the preamble.

“Banking Product Obligations” means, with respect to any Person, any obligations
of such Person owed to any other Person in respect of treasury management
services (including, without limitation, services in connection with operating,
collections, payroll, trust,

 

2



--------------------------------------------------------------------------------

or other depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depositary, information reporting, lock-box and stop payment
services), commercial credit card and merchant card services, stored valued card
services, other cash management services, or lock-box leases and other banking
products or services related to any of the foregoing.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Claimholders” means the First Lien Claimholders and the Second Lien
Claimholders.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral. For the avoidance of doubt, neither the Escrow Agreement (or any
interest therein) nor any Escrow Property shall constitute Collateral for
purposes of this Agreement.

“Collateral Trust Agreement” has the meaning assigned to such term in the
recitals.

“Collateral Trustee” has the meaning assigned to such term in the preamble.

“Company” has the meaning assigned to such term in the preamble.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“DIP Financing” has the meaning assigned to such term in Section 6.1(a).

“DIP Financing Liens” has the meaning assigned to such term in Section 6.1(a).

“DIP Lenders” has the meaning assigned to such term in Section 6.1(a).

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5 and subject to Section 4.2(b):

(a) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Debt;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding whether or not such interest would be allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all First Lien
Debt (other than any undrawn letters of credit);

 

3



--------------------------------------------------------------------------------

(c) discharge or cash collateralization (in an amount and manner reasonably
satisfactory to the First Lien Collateral Agent, but in no event exceeding the
lower of (i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable First Lien Document) of all letters of credit issued under the First
Lien Documents and constituting First Lien Debt; and

(d) payment in full in cash of all other First Lien Obligations that are
outstanding and unpaid at the time the Indebtedness constituting such First Lien
Obligations is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

“Escrow Account” means the escrow account bearing account no. 101519-000
maintained by the Escrow Agent in the name of the Notes Trustee.

“Escrow Agent” means Wilmington Trust, National Association, in its capacity as
escrow agent under the Escrow Agreement.

“Escrow Agreement” means the Escrow and Security Agreement, dated as of the date
hereof, among Wilmington Trust, National Association, in its capacities as
Escrow Agent (as defined therein) and as Trustee (as defined therein), and the
Company, as in effect on the date hereof.

“Escrow Property” means (i) the Escrow Account, (ii) $309,253,125.00
representing the “Initial Deposit” (as defined in the Escrow Agreement as in
effect on the date hereof) into the Escrow Account pursuant to the requirements
of the Escrow Agreement (as in effect on the date hereof), and (iii) all funds,
securities or other property now or hereafter credited to the Escrow Account
constituting investments of any of the foregoing, plus all interest, dividends
and other distributions and payments with respect to any of the foregoing
received or receivable by the Escrow Agent and all proceeds of any of the
foregoing. The Escrow Property shall not include any property and/or funds
released, distributed or paid in accordance with the Escrow Agreement (except
with respect to a release of such Escrow Property to the Trustee or the Paying
Agent (as defined in the Escrow Agreement as in effect on the date hereof)).

“First Lien Cap Amount” means the greater of (a)(x) $100,000,000 or
(y) $125,000,000 following the consummation of the Acquisition (as defined in
the Indenture as in effect on the date hereof) and (b) the maximum aggregate
principal amount of Indebtedness permitted to be secured, pursuant to each then
outstanding Second Lien Document, by Liens on assets of each Grantor that are
senior in priority to the Liens securing Second Lien Obligations.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Collateral Agent and any
other agent or representative of holders under the First Lien Credit Agreement
and each First Lien Refinancing Agreement.

 

4



--------------------------------------------------------------------------------

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any First Lien Obligations. For the avoidance of doubt, neither the
Escrow Agreement (nor any interest therein) nor any Escrow Property shall
constitute First Lien Collateral.

“First Lien Collateral Agent” has the meaning assigned to such term in the
preamble.

“First Lien Collateral Documents” means the Financing Agreements (as defined in
each of the First Lien Credit Agreement and each First Lien Refinancing
Agreement then in effect), the First Lien Mortgages and any other agreement,
document or instrument pursuant to which a Lien is granted securing any
Obligations under the First Lien Credit Agreement or any First Lien Refinancing
Agreement or under which rights or remedies with respect to such Liens are
governed. For the avoidance of doubt, the Escrow Agreement shall not constitute
a First Lien Collateral Document

“First Lien Credit Agreement” has the meaning assigned to such term in the
recitals.

“First Lien Debt” means Indebtedness of any Grantor under the First Lien
Documents.

“First Lien Documents” means the First Lien Credit Agreement, each First Lien
Refinancing Agreement, the First Lien Collateral Documents, the other Financing
Agreements (as defined in the First Lien Credit Agreement and each First Lien
Refinancing Agreement) and any intercreditor or joinder agreement among holders
of First Lien Obligations, each to the extent such are effective at the relevant
time. For the avoidance of doubt, the Escrow Agreement shall not constitute a
First Lien Collateral Document

“First Lien Lenders” means the Lenders (as defined in the First Lien Credit
Agreement).

“First Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed
(except for this Agreement and any intercreditor or joinder agreement among
holders of First Lien Obligations).

“First Lien Obligations” means First Lien Debt and all related Obligations,
together with (a) Banking Product Obligations of any Grantor relating to
services provided to any Grantor that are secured, or intended to be secured, on
a pari passu basis with First Lien Debt pursuant to a Lien granted in favor of
the First Lien Collateral Agent under the First Lien Credit Agreement or the
First Lien Collateral Documents, and (b) Hedging Obligations (and any Guarantees
of such Hedging Obligations) that by the terms of the First Lien Documents are
secured, or intended to be secured, on a pari passu basis with First Lien Debt.
Notwithstanding the foregoing, if the sum of: (i) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement,
the First Lien Refinancing Agreements and the other First Lien Documents; plus
(ii) the aggregate face amount of any letters of credit issued

 

5



--------------------------------------------------------------------------------

and outstanding but not reimbursed under the First Lien Credit Agreement or any
First Lien Refinancing Agreements is in excess of the First Lien Cap Amount (as
determined as of the date such Indebtedness is incurred or such letter of credit
is issued), then such excess amount and interest and reimbursement obligations
with respect thereto shall be excluded from the First Lien Obligations.

“First Lien Pledged Collateral” has the meaning assigned to such term in
Section 5.4(a).

“First Lien Refinancing Agreement” means any credit agreement, indenture or
other document governing Indebtedness incurred to replace or refinance, in whole
or in part, the First Lien Credit Agreement (or any other First Lien Refinancing
Agreement), provided that (a) such refinancing was permitted pursuant to the
terms of the Second Lien Documents (as in effect on the date hereof), (b) such
Indebtedness is intended to be, or purports to be, secured by a Lien on assets
of each Grantor that are senior in priority to Liens securing the Second Lien
Obligations, and (c) an appointed representative for the holders of such
Indebtedness (or the holder of such Indebtedness if held by only one Person) has
delivered (i) in the case of a full refinancing, an Intercreditor Agreement
Joinder and the notice required by Section 5.5(b) or (ii) in the case of a
partial refinancing, documentation satisfactory to the First Lien Collateral
Agent, including an Intercreditor Agreement Joinder, evidencing compliance with
the terms of this Agreement, and the appointment of the First Lien Collateral
Agent as agent for the holders of such Indebtedness for purposes of this
Agreement.

“Grantor Joinder” means an agreement substantially in the form of Exhibit A.

“Grantor” and “Grantors” have the respective meanings assigned to such terms in
the preamble, and shall include each Person that has or may from time to time
hereafter execute and deliver a First Lien Collateral Document or a Second Lien
Collateral Document as a “grantor” of a security interest (or the equivalent
thereof) or as a “pledgor” (or the equivalent thereof).

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Hedging Obligations” means, with respect to any specified Person, the
Obligations of such Person under:

(a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

6



--------------------------------------------------------------------------------

(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness”, “Obligations,” “Liabilities” or any similar term within the
meaning of the First Lien Credit Agreement, any First Lien Refinancing
Agreement, the Indenture or any other applicable Second Lien Document.

“Indenture” has the meaning assigned to such term in the recitals.

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Company or any other Grantor under the
Bankruptcy Code, or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the Company or any other Grantor,
any receivership or assignment for the benefit of creditors relating to the
Company or any other Grantor or any similar case or proceeding relative to the
Company or any other Grantor or its creditors, as such, in each case whether or
not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
unless otherwise unless otherwise permitted by the First Lien Documents or the
Second Lien Documents, as applicable;

(c) any proceeding seeking the appointment of a trustee, receiver, liquidator,
custodian or other insolvency official with respect to the Company or any other
Grantor or any of their respective assets;

(d) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims; or

(e) any analogous procedure or step in any jurisdiction.

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit B.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement (but not a consignment
in the ordinary course of business), any lease in the nature thereof, any option
or other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction.

“New Agent” has the meaning assigned to such term in Section 5.5(b).

 

7



--------------------------------------------------------------------------------

“Notes” has the meaning assigned to such term in the recitals.

“Notes Trustee” has the meaning assigned to such term in the recitals.

“Obligations” means all indebtedness, liabilities and other obligations of every
nature of each Grantor from time to time owed to the First Lien Claimholders,
the Second Lien Claimholders or any of them or their respective Affiliates,
whether for principal, interest (including all interest accrued thereon after
the commencement of any Insolvency or Liquidation Proceeding at the rate,
including any applicable post-default rate, specified in the documentation
governing any Indebtedness even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding) or payments for early termination of
Hedging Obligations, fees, expenses, indemnification or otherwise and all
Guarantees of any of the foregoing.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two Officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

(a) a statement that the Person making such certificate has read such covenant
or condition and understands the provisions and the definitions relating
thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Parity Lien Debt Default” has the meaning assigned to such term in the
Collateral Trust Agreement.

“Parity Lien Representative” has the meaning assigned to such term in the
Collateral Trust Agreement.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Recovery” has the meaning assigned to such term in Section 6.3.

 

8



--------------------------------------------------------------------------------

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Collateral Trustee, the Notes
Trustee and any other agent or representative of holders under each Second Lien
Document.

“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second Lien Obligations. For the avoidance of doubt, neither
the Escrow Agreement (nor any interest therein) nor any Escrow Property shall
constitute Second Lien Collateral

“Second Lien Collateral Documents” means the Parity Lien Security Documents (as
defined in the Collateral Trust Agreement), the Second Lien Mortgages and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Second Lien Obligations or under which rights or remedies with
respect to such Liens are governed. For the avoidance of doubt, the Escrow
Agreement shall not constitute a Second Lien Collateral Document.

“Second Lien Documents” means the Indenture, the Notes, the Second Lien
Collateral Documents, the Collateral Trust Agreement, and each of the other
agreements, documents and instruments providing for or evidencing any other
Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligations, including
any intercreditor or joinder agreement among holders of Second Lien Obligations,
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, or modified, from time to time, in each case in
accordance with the provisions of this Agreement. For the avoidance of doubt,
the Escrow Agreement shall not constitute a Second Lien Document.

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed
(except for this Agreement and the Collateral Trust Agreement).

“Second Lien Obligations” means all “Parity Lien Obligations” under and as
defined in the Collateral Trust Agreement, including all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Second Lien
Document whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.

“Second Lien Pledged Collateral” has the meaning assigned to such term in
Section 5.4(a).

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Series of Parity Lien Debt” has the meaning assigned to such term in the
Collateral Trust Agreement.

 

9



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) references to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided; references to “Exhibits” will be to
Exhibits to this Agreement unless otherwise specifically provided; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Collateral Trust Agreement (including any definition contained
therein) shall be deemed to be a reference to such section, clause, paragraph,
definition or other provision as in effect on the date hereof; provided that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Collateral Trust
Agreement (including any definition contained therein) as amended or modified
from time to time if such amendment or modification has been (i) made in
accordance with the Collateral Trust Agreement and (ii) approved in writing by
the First Lien Collateral Agent.

II. LIEN PRIORITIES.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the Second Lien Documents or any defect or
deficiencies in, or failure to perfect, or lapse in

 

10



--------------------------------------------------------------------------------

perfection of, or avoidance as a fraudulent conveyance or otherwise of, or the
subordination (by equitable subordination or otherwise) of, the Liens securing
the First Lien Obligations or any other circumstance whatsoever, the Collateral
Trustee, on behalf of itself and the Second Lien Claimholders, hereby agrees
that:

(a) any Lien on the Collateral securing any First Lien Obligation now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholder or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Collateral Trustee, any Second Lien
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each of the First Lien Collateral Agent,
for itself and on behalf of each First Lien Claimholder, and the Collateral
Trustee, for itself and on behalf of each Second Lien Claimholder, agrees that
it will not (and hereby waives any right to) contest or support, directly or
indirectly, any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the First Lien
Claimholders in all or any part of the First Lien Collateral or by or on behalf
of any of the Second Lien Claimholders in all or any part of the Second Lien
Collateral, as the case may be, or the provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair (a) the
rights of the First Lien Collateral Agent or any First Lien Claimholder or the
rights of the Collateral Trustee or any Second Lien Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1 and 3.2
or (b) the rights of the Collateral Trustee, the Notes Trustee, any other Parity
Lien Representative or any Second Lien Claimholder to enforce the Collateral
Trust Agreement.

2.3 No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
acknowledge and agree that neither the Company nor any other Grantor shall, nor
shall it permit any of its subsidiaries to:

(a) grant or permit any additional Liens on any asset or property to secure any
Second Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the First Lien Obligations; or

 

11



--------------------------------------------------------------------------------

(b) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations.

To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1 (and with respect to priorities among the Second
Lien Claimholders also in accordance with the terms of the Collateral Trust
Agreement). In addition, to the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available hereunder, the First Lien Collateral Agent, for itself and on behalf
of the First Lien Claimholders, and the Collateral Trustee, for itself and on
behalf of the Second Lien Claimholders, each agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

The provisions of this Section 2.3 shall not apply to the Escrow Property or the
Escrow Agreement (or any interest therein) and the parties hereto agree that the
Escrow Property and the Escrow Agreement (and any interest therein) secures the
Notes and certain related obligations and does not secure, and is not required
to secure, any First Lien Obligations or any other Second Lien Obligations.

2.4 Similar Liens. The parties hereto agree that it is their intention that the
First Lien Collateral and the Second Lien Collateral be identical. In
furtherance of the foregoing and of Section 8.8, the parties hereto agree,
subject to the other provisions of this Agreement, upon request by the First
Lien Collateral Agent or the Collateral Trustee, to cooperate in good faith (and
to direct their counsel to cooperate in good faith) from time to time in order
to determine the specific items included in the First Lien Collateral and the
Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Documents and the Second Lien Documents.

III. ENFORCEMENT.

3.1 Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Collateral Trustee and the Second Lien
Claimholders, will not commence any judicial or nonjudicial foreclosure
proceeding with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to (whether by set-off,
notification of account debtors or otherwise), or otherwise take any action to
enforce its interest in or realize upon, or take any other action available to
it in respect of, any Collateral under any Second Lien Collateral Document,
applicable law or otherwise (it being agreed that only the First Lien Collateral
Agent, acting in accordance with the applicable First Lien Documents, shall be
entitled to take any such actions or exercise any such remedies prior to the
Discharge of First Lien Obligations).

 

12



--------------------------------------------------------------------------------

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the First Lien Collateral Agent and the First Lien
Claimholders shall have the exclusive right to enforce rights, exercise remedies
(including set-off, recoupment and the right to credit bid their debt) and,
subject to Section 5.1, in connection therewith make determinations regarding
the release, disposition, or restrictions with respect to the Collateral without
any consultation with or the consent of the Collateral Trustee or any other
Second Lien Claimholder; provided, however, that the Lien securing the Second
Lien Obligations shall remain on the proceeds of such Collateral released or
disposed of, subject to the relative priorities described in Section 2. In
exercising rights and remedies with respect to the Collateral, the First Lien
Collateral Agent and the First Lien Claimholders may enforce the provisions of
the First Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their reasonable discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of the Collateral upon foreclosure, to incur
reasonable expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Collateral Trustee and any Second Lien
Claimholder (unless, as among the Second Lien Claimholders, the Collateral Trust
Agreement provides to the contrary) may:

(i) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(ii) take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, or
otherwise make any agreements or file any motions or objections pertaining to
the claims of the Second Lien Claimholders, in each case in accordance with the
terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Grantors
including, without limitation, the commencement of an Insolvency or Liquidation
Proceeding against the Company or any other Grantor, in each case, in accordance
with applicable law and in a manner not inconsistent with the terms of this
Agreement; and

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Lien Obligations
and the Collateral.

 

13



--------------------------------------------------------------------------------

The Collateral Trustee, on behalf of itself and the other Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds thereof in connection with the exercise of any right or remedy
(including set-off and recoupment) with respect to any Collateral in its
capacity as a creditor in violation of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement
(including, without limitation, Sections 3.1 (c) and 6.2), the Collateral
Trustee and each other Second Lien Claimholder agrees that, until the Discharge
of First Lien Obligations:

(i) it will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Lien in favor of the Second Lien Claimholders
pari passu with, or to give any Second Lien Claimholder any preference or
priority relative to, any Lien in favor of the First Lien Claimholders with
respect to the Collateral or any part thereof;

(ii) it will not challenge or question the validity or enforceability of any
First Lien Obligation or any First Lien Document, or the validity, attachment,
perfection or priority of any Lien in favor, or for the benefit, of the First
Lien Claimholders, or the validity or enforceability of the priorities, rights
or duties established by or other provisions of this Agreement or the exercise
of any rights or remedies by the First Lien Collateral Agent, or any forbearance
by the First Lien Collateral Agent;

(iii) it will not take or cause to be taken any action the purpose or intent of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of,
or other exercise of rights or remedies with respect to, the Collateral by the
First Lien Collateral Agent or any other First Lien Claimholder;

(iv) it shall have no right to (A) direct the First Lien Collateral Agent or any
other First Lien Claimholder to exercise any right, remedy or power with respect
to the Collateral or (B) consent to the exercise by the First Lien Collateral
Agent or any other First Lien Claimholder of any right, remedy or power with
respect to the Collateral;

(v) it will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the First Lien Collateral Agent or any
other First Lien Claimholder seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
First Lien Collateral Agent nor any other First Lien Claimholder shall be liable
for, any action taken or omitted to be taken by such First Lien Collateral Agent
or other First Lien Claimholder with respect to any Collateral;

(vi) it will not seek, and hereby waives any right, to have any Collateral or
any part thereof marshaled;

(vii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; and

 

14



--------------------------------------------------------------------------------

(viii) it will not object to the manner in which the First Lien Collateral Agent
or any holder of First Lien Obligations may seek to enforce or collect the First
Lien Obligations or the Liens securing the First Lien Obligations, regardless of
whether any action or failure to act by or on behalf of the First Lien
Collateral Agent or any holder First Lien Obligations is adverse to the
interests of the holders of Second Lien Obligations, unless such manner of
enforcement or collection is prohibited by the terms of this Agreement.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee and the other Second Lien Claimholders may exercise rights
and remedies as unsecured creditors against the Company or any other Grantor in
accordance with the terms of the Second Lien Documents and applicable law, but
in each case in a manner not inconsistent with the terms of this Agreement;
provided, however, that in the event that the Collateral Trustee or any other
Second Lien Claimholder becomes a judgment Lien creditor in respect of
Collateral, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Lien Obligations) as the
other Liens securing the Second Lien Obligations are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Collateral
Trustee or any other Second Lien Claimholder of the required payments of
interest, principal and other amounts owed in respect of the Second Lien
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by the Collateral Trustee or such other Second Lien Claimholder of
rights or remedies as a secured creditor in respect of the Collateral (including
set-off, notification of account debtors, recoupment and any judgment lien
resulting from the exercise of rights and remedies available to an unsecured
creditor) or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall be construed to impair or otherwise
adversely affect any rights or remedies the First Lien Collateral Agent or the
First Lien Claimholders may have against the Grantors under the First Lien
Documents.

IV. PAYMENTS.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, all Collateral or
proceeds thereof received in connection with any insurance policy or
condemnation award, or any Insolvency or Liquidation Proceeding, or any sale or
other disposition of, or collection on, such Collateral upon the exercise of
remedies by the First Lien Collateral Agent or the First Lien Claimholders,
shall be applied by the First Lien Collateral Agent to the First Lien
Obligations in such order as specified in the relevant First Lien Documents.
Upon the Discharge of First Lien Obligations, the First Lien Collateral Agent
shall deliver to the Collateral Trustee any Collateral and proceeds of
Collateral (other than cash collateral pledged to secure liabilities relating to
letters of credit in accordance with clause (c) of the definition of Discharge
of First Lien Obligations) held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Collateral Trustee or any applicable Parity Lien
Representative in such order as specified in the Collateral Trust Agreement
and/or the other relevant Second Lien Documents.

 

15



--------------------------------------------------------------------------------

4.2 Payments Over in Violation of Agreement.

(a) Unless and until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the Collateral Trustee and each other
Second Lien Claimholder hereby agrees that if it shall obtain possession or
control of any Collateral or shall realize or receive any proceeds or payment in
respect of any Collateral, whether pursuant to any Second Lien Collateral
Document, by the exercise of any rights available to it under applicable law, in
connection with any Insolvency or Liquidation Proceeding, through any other
exercise of remedies, in connection with any insurance or condemnation award, or
in contravention of this Agreement, then it shall hold such Collateral, proceeds
or payment in trust for the First Lien Collateral Agent and transfer such
Collateral, proceeds or payment, as the case may be, to the First Lien
Collateral Agent reasonably promptly. This authorization is coupled with an
interest and is irrevocable until the Discharge of First Lien Obligations has
occurred.

(b) Each Second Lien Claimholder agrees that if, at any time, it obtains actual
knowledge or receives notice that all or any portion of any payment with respect
to any First Lien Obligations previously made shall be rescinded for any reason
whatsoever, such Second Lien Claimholder shall promptly pay over to the First
Lien Collateral Agent any payment received by it in respect of any Collateral
securing such First Lien Obligations and shall promptly turn any Collateral then
held by it or under its control over to the First Lien Collateral Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made, until the Discharge of First Lien Obligations has occurred.
All Liens in favor of the Second Lien Claimholders will remain attached to and
enforceable against all proceeds so held or remitted. Anything contained herein
to the contrary notwithstanding, this Section 4.2(b) shall not apply to any
proceeds of Collateral realized in a transaction not prohibited by the First
Lien Documents or this Agreement and as to which the possession or receipt
thereof by the Collateral Trustee or any other Second Lien Claimholder is
otherwise permitted by the First Lien Documents and this Agreement.

4.3 Application of Payments. Subject to the other terms of (a) this Agreement,
all payments received by the First Lien Collateral Agent or the First Lien
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
First Lien Obligations to the extent provided for in the applicable First Lien
Documents; and (b) this Agreement and the Collateral Trust Agreement, all
payments received by the Collateral Trustee and any other Second Lien
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
Second Lien Obligations to the extent provided for in the Collateral Trust
Agreement and/or the other applicable Second Lien Documents.

V. OTHER AGREEMENTS.

5.1 Releases.

(a) The Collateral Trustee and each other Second Lien Claimholder agrees that:

 

16



--------------------------------------------------------------------------------

(i) in the event the First Lien Collateral Agent or the First Lien Claimholders
release their Lien on any Collateral (other than a release in connection with a
sale, transfer or other disposition of Collateral, which shall be governed by
clause (a)(ii) below), the Lien in favor, or for the benefit, of the Second Lien
Claimholders on such Collateral shall terminate and be released automatically
and without further action unless, at the time of such release by the First Lien
Collateral Agent or the First Lien Claimholders, a Parity Lien Debt Default
shall then have occurred and be continuing (provided that such Lien that would
have otherwise been released and terminated pursuant to this clause (a)(i) in
the absence of such a Parity Lien Debt Default shall terminate and be released
automatically and without further action when such Parity Lien Debt Default (and
all other Parity Lien Debt Defaults) shall cease to exist); and

(ii) in the event of a sale, transfer or other disposition of any Collateral
(regardless of whether or not any Parity Lien Debt Default has occurred and is
continuing at the time of such sale, transfer or other disposition), the Lien in
favor, or for the benefit, of the Second Lien Claimholders shall terminate and
be released automatically and without further action if the applicable Liens in
favor of the First Lien Claimholders on such Collateral are released and if such
sale, transfer or other disposition either (A) is then not prohibited by the
Second Lien Documents (as in effect on the date hereof) or (B) occurs in
connection with the foreclosure upon or other exercise of rights and remedies
with respect to such Collateral or in connection with any Insolvency or
Liquidation Proceeding; provided that such Lien shall remain in place with
respect to any proceeds of a sale, transfer or other disposition under this
clause (a)(ii) that remain after the Discharge of First Lien Obligations.

(b) Notwithstanding the foregoing, in the event of release of Liens of the First
Lien Collateral Agent or the First Lien Claimholders on all or substantially all
of the Collateral (other than when such release occurs in connection with the
First Lien Collateral Agent’s or the First Lien Claimholders’ foreclosure upon,
or other exercise of remedies with respect to, such Collateral, or in connection
with a sale or other disposition pursuant to Section 363 or any other provision
of the Bankruptcy Code (so long as the Liens securing the Second Lien
Obligations shall attach to the proceeds of such sale)), no release of the Lien
in favor of the Second Lien Claimholders on such Collateral under this
Section 5.1 shall be made unless (i) consent to the release of such Liens has
been given by the requisite percentage or number of the Second Lien Claimholders
as provided for in the applicable Second Lien Documents and (ii) the Company has
delivered an Officers’ Certificate to the First Lien Collateral Agent and the
Collateral Trustee certifying that all such consents have been obtained.

(c) Until the Discharge of First Lien Obligations shall occur, the Collateral
Trustee, for itself and on behalf of the Second Lien Claimholders, hereby
irrevocably constitutes and appoints the First Lien Collateral Agent and any of
its officers or agents, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Collateral Trustee or such Second Lien Claimholder, whether in the
First Lien Collateral Agent’s name or, at the option of the First Lien
Collateral Agent, in the Collateral Trustee’s or such Second Lien Claimholder’s
own name, from time to time in the First Lien Collateral Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.

 

17



--------------------------------------------------------------------------------

(d) Until the Discharge of First Lien Obligations occurs, to the extent that the
First Lien Collateral Agent or the First Lien Claimholders (i) have released any
Lien on Collateral or any Grantor from its obligation under its guaranty and any
such Liens or guaranty are later reinstated or (ii) obtain any new liens or
additional guarantees from any Grantor, then the Collateral Trustee, for itself
and for the Second Lien Claimholders, shall be granted a Lien on any such
Collateral, subject to the lien subordination provisions of this Agreement, and
an additional guaranty, as the case may be.

5.2 Insurance.

(a) Unless and until the Discharge of First Lien Obligations has occurred, the
First Lien Collateral Agent and the First Lien Claimholders shall have the sole
and exclusive right, subject at all times, however, to the rights (if any) of
the Grantors under the First Lien Loan Documents, to settle or adjust any
insurance policy or claim covering or constituting Collateral and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral. Unless and until the Discharge of First
Lien Obligations has occurred, and subject to the rights of the Grantors under
the First Lien Loan Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to the Collateral shall be paid to the First Lien Collateral Agent for
the benefit of the First Lien Claimholders pursuant to the terms of the First
Lien Loan Documents (including for purposes of cash collateralization of letters
of credit) and thereafter, following the Discharge of First Lien Obligations,
and subject at all times, however, to the rights (if any) of the Grantors under
the Second Lien Documents, to the Collateral Trustee for the benefit of the
Second Lien Claimholders to the extent required under the Second Lien Documents
and then, if no Second Lien Obligations are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. Until the Discharge of First Lien
Obligations has occurred, if the Collateral Trustee or any Second Lien
Claimholders shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such proceeds over to the First
Lien Collateral Agent in accordance with the terms of Section 4.2.

(b) The First Lien Collateral Agent and the Collateral Trustee shall each be
entitled to receive a lender’s loss payable endorsement naming such party as
additional insured or loss payee, as their interests may appear, with respect to
policies which insure Collateral hereunder.

5.3 Amendments to First Lien Documents and Second Lien Documents; Refinancing;
Legending Provisions.

(a) The First Lien Documents and the Second Lien Documents may be amended,
restated, supplemented or otherwise modified in accordance with the terms of the
First Lien Documents and the Second Lien Documents, respectively, without
affecting the Lien subordination or other provisions of this Agreement. The
First Lien Obligations may be

 

18



--------------------------------------------------------------------------------

refinanced without notice to, or the consent (except to the extent a consent is
required to permit the refinancing transaction under any Second Lien Document
(as in effect on the date hereof)) of the Collateral Trustee or any other Second
Lien Claimholders without affecting the Lien subordination or other provisions
of this Agreement; provided, however, that such refinancing debt is incurred
under a First Lien Refinancing Agreement, and notice of any such refinancing is
promptly delivered to the Collateral Trustee. The Second Lien Obligations may be
refinanced without notice to, or the consent (except to the extent a consent is
required to permit the refinancing transaction under any First Lien Document (as
in effect on the date hereof)) of the First Lien Collateral Agent or any other
First Lien Claimholders without affecting the Lien subordination or other
provisions of this Agreement; provided, however, that such refinancing debt
constitutes Second Lien Obligations, and notice of any such refinancing is
promptly delivered to the First Lien Collateral Agent. Any such refinancing debt
shall not be permitted to constitute both First Lien Obligations and Second Lien
Obligations.

(b) The Company agrees that each Second Lien Collateral Document shall include
(or shall be amended to include) the following language (or language to similar
effect approved by both the Collateral Trustee and the First Lien Collateral
Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Trustee hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of April 30, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Viasystems, Inc., a Delaware corporation,
certain direct or indirect subsidiaries of Viasystems, Inc. from time to time
party thereto, Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England), as First Lien Collateral Agent (as
defined therein), the Collateral Trustee and certain other persons which may be
or become parties thereto or become bound thereto from time to time. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

In addition, the Company agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Mortgage covering such Collateral.

(c) In connection with amendments, restatements, supplements, modifications and
refinancings permitted by Section 5.3(a), the First Lien Collateral Agent or the
Collateral Trustee, as applicable, shall upon request of the other party provide
copies of all such modifications or amendments and copies of all other relevant
documentation to the other Person.

5.4 Gratuitous Bailee for Perfection.

(a) The First Lien Collateral Agent (without any representation, warranty or
recourse) agrees to hold that part of the Collateral that is in its possession
or control (or in the possession or control of its agents or bailees) to the
extent that possession or control thereof is

 

19



--------------------------------------------------------------------------------

taken to perfect a Lien thereon under the UCC (such Collateral being the “First
Lien Pledged Collateral”) as gratuitous bailee for the Collateral Trustee and
the Second Lien Claimholders (such bailment being intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC), solely for the purpose of perfecting the security interest granted
under the Second Lien Collateral Documents, subject to the terms and conditions
of this Section 5.4. The Collateral Trustee (without any representation,
warranty or recourse) agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC (such Collateral being the “Second Lien Pledged
Collateral”) as gratuitous bailee for the First Lien Collateral Agent and the
First Lien Claimholders (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC), solely for the purpose of perfecting the security interest granted
under the First Lien Collateral Documents, subject to the terms and conditions
of this Section 5.4. Solely with respect to any Deposit Accounts under the
control (within the meaning of Section 9-104 of the UCC) of the First Lien
Collateral Agent or the Collateral Trustee, each of the First Lien Collateral
Agent and the Collateral Trustee (without any representation, warranty or
recourse) agrees to also hold control over such Deposit Accounts as gratuitous
agent for the Collateral Trustee or the First Lien Collateral Agent, as
applicable, subject to the terms and conditions of this Section 5.4.

(b) The First Lien Collateral Agent and the Collateral Trustee shall have no
obligation whatsoever to the First Lien Claimholders or the Second Lien
Claimholders to ensure that the First Lien Pledged Collateral or the Second Lien
Pledged Collateral, as applicable, is genuine or owned by any of the Grantors or
to preserve rights or benefits of any Person except as expressly set forth in
this Section 5.4 and under the First Lien Documents or the Second Lien
Documents, as applicable. The duties or responsibilities of the First Lien
Collateral Agent and the Collateral Trustee under this Section 5.4 shall be
limited solely to holding the First Lien Pledged Collateral and the Second Lien
Pledged Collateral, respectively, as bailee (and with respect to Deposit
Accounts, agent) in accordance with this Section 5.4 and, in the case of the
First Lien Collateral Agent, delivering the First Lien Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (d) below.

(c) The First Lien Collateral Agent and the Collateral Trustee shall not have,
by reason of the First Lien Collateral Documents, the Second Lien Collateral
Documents, this Agreement, the Collateral Trust Agreement or any other document,
a fiduciary relationship in respect of any First Lien Claimholder, the First
Lien Collateral Agent, the Collateral Trustee, any Parity Lien Representative or
any Second Lien Claimholder in connection with its role under this Section 5.4
as gratuitous bailee and gratuitous agent with respect to the Collateral.

(d) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall deliver the remaining First Lien Pledged Collateral (other than cash
collateral pledged to secure liabilities relating to letters of credit in
accordance with clause (c) of the definition of Discharge of First Lien
Obligations) in its possession (if any) together with any necessary
endorsements, first, to the Collateral Trustee to the extent Second Lien
Obligations remain outstanding or such other Person as may lawfully be entitled
thereto, and second, to the Company to the extent no First Lien Obligations or
Second Lien Obligations remain outstanding or such other Person as may lawfully
be entitled thereto.

 

20



--------------------------------------------------------------------------------

(e) Subject to the terms of this Agreement, so long as the Discharge of First
Lien Obligations has not occurred, the First Lien Collateral Agent shall be
entitled to deal with the First Lien Pledged Collateral in accordance with the
terms of the First Lien Documents as if the Liens of the Collateral Trustee in
such Collateral did not exist.

5.5 When Discharge of First Lien Obligations Deemed to Not Have Occurred;
Refinancing of First Lien Obligations.

(a) If, concurrently with the Discharge of First Lien Obligations, any Grantor
(i) enters into any First Lien Refinancing Agreement the Indebtedness under
which is permitted by the Second Lien Documents (as in effect on the date
hereof) and (ii) delivers to the Collateral Trustee a notice and an
Intercreditor Agreement Joinder in accordance with Section 5.5(b), then such
Discharge of First Lien Obligations shall be deemed not to have occurred for all
purposes of this Agreement and the obligations under such First Lien Refinancing
Agreement shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Liens on Collateral
securing such First Lien Obligations shall have the benefit of all of the terms
set forth herein.

(b) Upon the Collateral Trustee’s receipt of a notice, together with an
Intercreditor Agreement Joinder, from the New Agent and the applicable Grantor
(which such Grantor agrees to execute promptly upon the request of the New
Agent) stating that such Grantor has entered into a First Lien Refinancing
Agreement concurrently with the Discharge of First Lien Obligations pursuant to
Section 5.5(a), (which notice shall include a complete copy of the relevant new
First Lien Documents and provide the identity of the new agent for the holders
of Indebtedness under such First Lien Refinancing Agreement with regard to
security and Collateral, such agent, the “New Agent”), such New Agent shall
automatically be treated as the First Lien Collateral Agent for all purposes of
this Agreement. The Collateral Trustee and the Grantors shall promptly enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the New Agent shall reasonably request to provide the New Agent
the rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement, and the First Lien Collateral Agent or the
Collateral Trustee, as applicable, shall deliver, to the extent contemplated by
this Agreement, to the New Agent any First Lien Pledged Collateral or the Second
Lien Pledged Collateral, as applicable, held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such First
Lien Pledged Collateral or Second Lien Pledged Collateral, as applicable). The
New Agent shall agree pursuant to the Intercreditor Agreement Joinder addressed
to the Collateral Trustee and the Second Lien Claimholders to be bound by the
terms of this Agreement. If the new First Lien Obligations under the new First
Lien Documents are secured by assets of the Grantors constituting Collateral
that do not also secure the Second Lien Obligations, then the Second Lien
Obligations shall automatically be secured at such time by a second priority
Lien on such assets to the same extent provided in the Second Lien Collateral
Documents and this Agreement.

5.6 Successor Agents. If any successor First Lien Collateral Agent or successor
Collateral Trustee is elected or appointed pursuant to the terms of the First
Lien Documents or the Second Lien Documents, as applicable, then such successor
First Lien

 

21



--------------------------------------------------------------------------------

Collateral Agent or successor Collateral Trustee, as applicable, shall
automatically be treated as the First Lien Collateral Agent or Collateral
Trustee, as applicable, for all purposes of this Agreement. The successor First
Lien Collateral Agent or successor Collateral Trustee, as applicable, shall
enter into such documents and agreements (including amendments or supplements to
this Agreement) as the Company, the existing First Lien Collateral Agent or the
existing Collateral Trustee, as applicable, shall reasonably request in order to
provide to the successor First Lien Collateral Agent or successor Collateral
Trustee, as applicable, the rights contemplated hereby, in each case consistent
in all material respects with the terms of this Agreement. The successor First
Lien Collateral Agent or successor Collateral Trustee, as applicable, shall
agree pursuant to the Intercreditor Agreement Joinder addressed to the existing
First Lien Collateral Agent (and the First Lien Claimholders) or existing
Collateral Trustee (and the Second Lien Claimholders), as applicable, to be
bound by the terms of this Agreement.

5.7 No Obligations of First Lien Claimholders.

(a) Each Second Lien Claimholder acknowledges and agrees that neither the First
Lien Collateral Agent nor any other First Lien Claimholder shall have any duties
or other obligations to such Second Lien Claimholder with respect to any
Collateral, other than to transfer to the Collateral Trustee (or any other
Person lawfully entitled thereto) any remaining Collateral and any proceeds of
the sale, transfer or other disposition of any such Collateral remaining in its
possession following the Discharge of First Lien Obligations, in each case
without representation or warranty on the part of the First Lien Collateral
Agent or any other First Lien Claimholder.

(b) Each Second Lien Claimholder acknowledges and agrees that until the
Discharge of First Lien Obligations, the First Lien Collateral Agent shall be
entitled, for the benefit of the First Lien Claimholders, to sell, transfer or
otherwise dispose of, or deal with the Collateral, as provided herein and in the
First Lien Documents, without regard to any Second Lien Claimholder or any
rights to which the Second Lien Claimholders would otherwise be entitled as a
result of any Lien on the Collateral. Without limiting the foregoing, each
Second Lien Claimholder agrees that neither the First Lien Collateral Agent nor
any other First Lien Claimholder shall have any duty or obligation first to
marshal or realize upon any type of Collateral, or to sell, dispose of or
otherwise liquidate all or any portion of the Collateral, in any manner that
would maximize the return to the Second Lien Claimholders, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Second Lien
Claimholders from such realization, sale, disposition or liquidation. Following
the Discharge of First Lien Obligations, the Second Lien Claimholders may,
subject to the Collateral Trust Agreement and any other agreements binding on
such Second Lien Claimholders, assert their rights under the UCC or otherwise to
any proceeds remaining following a sale, disposition or other liquidation of
Collateral by, or on behalf of the Second Lien Claimholders.

(c) Each Second Lien Claimholder waives any claim such Second Lien Claimholder
may now or hereafter have against the First Lien Collateral Agent or any other
First Lien Claimholder arising out of any action which the First Lien Collateral
Agent or any other First Lien Claimholder takes or omits to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions or inactions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral,

 

22



--------------------------------------------------------------------------------

and actions or inactions with respect to the collection of any claim for all or
any portion of the First Lien Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the First Lien Collateral
Documents or any other agreement related thereto or to the collection of the
First Lien Obligations or the valuation, use, protection or release of any
security for the First Lien Obligations.

VI. INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Lien Obligations has occurred, if the Company
or any other Grantor shall become subject to a case under the Bankruptcy Code
and shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code (or any comparable provision of any
Bankruptcy Law) or the use of cash collateral under Section 363 of the
Bankruptcy Code (or any comparable provision of any Bankruptcy Law), then the
Collateral Trustee, on behalf of itself and the Second Lien Claimholders, agrees
that it will raise no objection, and will waive any claim such Person may now or
hereafter have, to any such DIP Financing or to the Liens on the Collateral
securing the same (“DIP Financing Liens”), or to any use of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (i) the First Lien Claimholders or
the First Lien Collateral Agent shall oppose or object to such DIP Financing or
such DIP Financing Liens or such use of cash collateral or (ii) such DIP
Financing Liens are neither senior to, nor rank pari passu with, the Liens
securing First Lien Obligations upon any Collateral or property of the estate in
such Insolvency or Liquidation Proceeding. To the extent such DIP Financing
Liens are senior to, or rank pari passu with, the Liens securing First Lien
Obligations, the Collateral Trustee will, for itself and on behalf of the other
Second Lien Claimholders, subordinate the Liens on such Collateral to the Liens
on such Collateral securing First Lien Obligations and the DIP Financing Liens
on the same terms as set forth in this Agreement, so long as the Second Lien
Claimholders retain Liens on all of the Collateral to the extent legally
entitled thereto, including proceeds thereof arising after the commencement of
any Insolvency or Liquidation Proceeding to the extent legally entitled thereto,
with the same priority, relative to the Liens of the First Lien Claimholders. as
existed prior to the commencement of the case under the Bankruptcy Code.

(b) The Collateral Trustee, on behalf of itself and the other Second Lien
Claimholders, agrees that it will raise no objection or oppose, or support any
Person in objecting or opposing, a motion to sell or otherwise dispose of any
Collateral (or any portion thereof) under Section 363 or any other provision of
the Bankruptcy Code if the requisite percentage or number of First Lien
Claimholders (or the First Lien Collateral Agent on their behalf), in accordance
with the applicable First Lien Documents, have consented to such sale or
disposition of such assets (as certified by the First Lien Collateral Agent in
writing to the Collateral Trustee), and the Liens securing the Second Lien
Obligations attach to the proceeds of such sale or disposition.

 

23



--------------------------------------------------------------------------------

6.2 Adequate Protection. The Collateral Trustee and the other Second Lien
Claimholders will not file or prosecute in any Insolvency or Liquidation
Proceeding any motion for, or otherwise seek, adequate protection (or any
comparable request for relief) based upon their interest in the Collateral or
otherwise (other than with respect to the Escrow Property), and will not object
to or contest (a) any request by the First Lien Collateral Agent or the other
First Lien Claimholders for adequate protection or (b) any objection by the
First Lien Collateral Agent or the other First Lien Claimholders to any motion,
relief, action or proceeding based on the First Lien Collateral Agent or the
other First Lien Claimholders claiming a lack of adequate protection, except
that Collateral Trustee and the other Second Lien Claimholders may:

(i) freely seek and obtain adequate protection in the form of a Lien on any
property co-extensive in all respects with, but subordinated (as set forth in
Section 2.1) to, all Liens granted in the Insolvency or Liquidation Proceeding
to, or for the benefit of, the First Lien Claimholders on the same terms as set
forth in this Agreement; provided that the First Lien Collateral Agent maintains
its senior Lien on such property in accordance with the terms of this Agreement,
provided, further, that nothing herein shall preclude the First Lien Collateral
Agent from objecting if the Collateral Trustee or any Second Lien Claimholder
seeks adequate protection at any time prior to the Discharge of First Lien
Obligations;

(ii) freely vote on any plan of reorganization or similar dispositive
restructuring plan, unless the terms of such plan with respect to the Collateral
or the proceeds thereof are inconsistent with the terms of this Agreement; and

(iii) freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of First Lien Obligations

6.3 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
return any amount paid in respect of First Lien Obligations (a “Recovery”), then
such First Lien Claimholder shall be entitled to a reinstatement of First Lien
Obligations with respect to all such recovered amounts, and from and after the
date of such reinstatement the Discharge of First Lien Obligations shall be
deemed not the have occurred for all purposes hereunder. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

6.4 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations,
and the distribution of proceeds thereof.

 

24



--------------------------------------------------------------------------------

6.5 Post-Petition Interest.

(a) None of the Collateral Trustee or any other Second Lien Claimholder shall
oppose or seek to challenge, or support any Person in challenging, any claim by
the First Lien Collateral Agent or any First Lien Claimholder for allowance in
any Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the
Collateral securing the First Lien Claimholders’ claim, without regard to the
existence of the Lien of the Collateral Trustee on behalf of the Second Lien
Claimholders on the Collateral.

(b) The Collateral Trustee and the other Second Lien Claimholders may seek
post-petition interest, fees and expenses and/or adequate protection payments in
any Insolvency or Liquidation Proceeding, but the First Lien Collateral Agent
and First Lien Claimholders may oppose or object to the same. If the Second Lien
Claimholders receive post-petition interest, fees or expenses and/or adequate
protection payments in an Insolvency or Liquidation Proceeding, and the
Discharge of First Lien Obligations does not occur upon the effectiveness of the
plan of reorganization for, or conclusion of, such Insolvency or Liquidation
Proceeding, then the Second Lien Claimholders shall promptly pay over to the
First Lien Claimholders an amount equal to the lesser of (i) the post-petition
interest, fees and expenses and/or adequate protection payments received by the
Second Lien Claimholders (exclusive of any amounts based solely upon the Escrow
Property) and (ii) the amount of the First Lien Obligations remaining unpaid
upon the effectiveness of the plan of reorganization or conclusion of such
Insolvency or Liquidation Proceeding; provided that neither the Collateral
Trustee nor any Parity Lien Representative shall have any obligation to collect
any such interest, fees, expenses, payments or other amounts from any other
Second Lien Claimholder (it being understood that the Second Lien Claimholders
(other than the Collateral Trustee and the Parity Lien Representatives) shall
have the obligation to pay over the amount of such interest, fees, expenses,
payments or other amounts directly to the First Lien Claimholders).

6.6 Waiver - 1111(b) Issues. The Collateral Trustee, for itself and on behalf of
the Second Lien Claimholders, waives any objection or claim it may hereafter
have against any First Lien Claimholder arising out of the election by any First
Lien Claimholder of the application of Section 1111(b) of the Bankruptcy Code to
any claims of such First Lien Claimholder in respect of the Collateral and
agrees that in the case of any such election it shall have no claim or right to
payment with respect to the Collateral in or from such Insolvency or Liquidation
Proceeding.

6.7 Separate Grants of Security and Separate Classification. The First Lien
Collateral Agent, for itself and on behalf the First Lien Claimholders, and the
Collateral Trustee, for itself and on behalf of the Second Lien Claimholder,
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Collateral Documents and the Second Lien Collateral Documents constitute
separate and distinct grants of Liens, and (b) because of, among other things,
their differing rights in the Collateral, the Second Lien Obligations are
fundamentally different from the First Lien Obligations and must be separately
classified in any plan of reorganization or liquidation under the Bankruptcy
Code (or other plan of similar effect under any Bankruptcy Law) proposed or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it

 

25



--------------------------------------------------------------------------------

is held that the claims of the First Lien Claimholders and the Second Lien
Claimholders in respect of the Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then the
First Lien Collateral Agent, on behalf of the First Lien Claimholders, and the
Collateral Trustee, on behalf of the Second Lien Claimholders, each hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Company and the
other Grantors, with the effect being that, to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Collateral Trustee on behalf of the Second Lien Claimholders), the First
Lien Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest that is available
from the Collateral before any distribution is made in respect of the claims
held by the Second Lien Claimholders from such Collateral, with the Collateral
Trustee, on behalf of the Second Lien Claimholders, hereby acknowledging and
agreeing to turn over to the First Lien Collateral Agent, for the benefit of the
First Lien Claimholders, amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries of the Second Lien
Claimholders.

VII. RELIANCE; WAIVERS; ETC.

7.1 Reliance. Other than any reliance on the terms of this Agreement, (a) the
First Lien Collateral Agent, on behalf of itself and the First Lien
Claimholders, acknowledges that it and such First Lien Claimholders have,
independently and without reliance on the Collateral Trustee or any other Second
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the First
Lien Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the First Lien Documents or this Agreement, and (b) the Collateral
Trustee, on behalf of the Second Lien Claimholders (other than the Collateral
Trustee and the Notes Trustee), acknowledges that such Second Lien Claimholders
have, independently and without reliance on the First Lien Collateral Agent or
any First Lien Claimholder, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into each
of the applicable Second Lien Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the Second Lien Documents, the Collateral Trust
Agreement or this Agreement. The Collateral Trustee and the Notes Trustee have
not relied upon the First Lien Collateral Agent or any First Lien Claimholder in
making a decision to enter into each of the applicable Second Lien Documents and
to be bound by the terms of this Agreement.

7.2 No Warranties or Liability. The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders, acknowledges and agrees that each of the
Collateral Trustee and the other Second Lien Claimholders have made no express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Subject to the terms of this Agreement, the
Collateral Trustee and the other Second Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
Second Lien

 

26



--------------------------------------------------------------------------------

Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Collateral Trustee, on behalf of itself and
the Second Lien Claimholders, acknowledges and agrees that the First Lien
Collateral Agent and the First Lien Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. Subject to the terms of this Agreement, the First Lien
Collateral Agent and the First Lien Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
First Lien Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Collateral Trustee and the other Second
Lien Claimholders shall have no duty to the First Lien Collateral Agent or any
of the other First Lien Claimholders, and the First Lien Collateral Agent and
the First Lien Claimholders shall have no duty to the Collateral Trustee or any
of the other Second Lien Claimholders, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Company or any other Grantor
(including the First Lien Documents and the Second Lien Documents), regardless
of any knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Collateral Agent, the First Lien Claimholders,
the Collateral Trustee or the Second Lien Claimholders to enforce any provision
of this Agreement, the Collateral Trust Agreement, any First Lien Document or
any Second Lien Document shall at any time in any way be prejudiced or impaired
by any act or failure to act on the part of the Company or any other Grantor or
by any act or failure to act by such Persons or by any noncompliance by any such
Person with the terms, provisions and covenants of this Agreement, the
Collateral Trust Agreement, any of the First Lien Documents or any of the Second
Lien Documents, regardless of any knowledge thereof which such Persons, or any
of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the First Lien
Documents and subject to the provisions of Section 5.3(a)), the First Lien
Collateral Agent and the First Lien Claimholders may, at any time and from time
to time in accordance with the First Lien Documents and/or applicable law,
without the consent of, or notice to, any other Person, without incurring any
liabilities to such Person and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement or the First Lien
Documents (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien or guaranty thereof or any liability of
the Company or any other Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Obligations, without any restriction as to the tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend, modify
or supplement in any manner any Liens held by the First Lien Collateral Agent or
any rights or remedies under any of the First Lien Documents;

 

27



--------------------------------------------------------------------------------

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (provided that
such sale, exchange, release, surrender, realization, enforcement or other
dealing shall only result in a release of the Liens in favor of the Collateral
Trustee, for the benefit of the Second Lien Claimholders, to the extent set
forth in Section 5.1) or any liability of the Company or any other Grantor or
any liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any First Lien Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability in any manner or order
that is not inconsistent with the terms of this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company or any other Grantor.

(c) Without in any way limiting the generality of the second preceding paragraph
(but subject to the rights of the Company and the other Grantors under the
Second Lien Documents and subject to the provisions of Section 5.3(a)), the
Collateral Trustee and the Second Lien Claimholders may, at any time and from
time to time in accordance with the Second Lien Documents and/or applicable law,
without the consent of, or notice to, any other Person, without incurring any
liabilities to such Person and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement or the Second Lien
Documents (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Second Lien Obligations or any Lien or guaranty thereof or any liability of
the Company or any other Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Second Lien Obligations, without any restriction as to the tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend, modify
or supplement in any manner any Liens held by the Collateral Trustee or any
rights or remedies under any of the Second Lien Documents; and

(ii) settle or compromise any Second Lien Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability in any manner or order
that is not inconsistent with the terms of this Agreement.

 

28



--------------------------------------------------------------------------------

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Collateral Agent and the other First Lien Claimholders and the
Collateral Trustee and the other Second Lien Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Document or any
Second Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Collateral Agent, the First Lien Obligations, any First Lien Claimholder,
the Collateral Trustee, the Second Lien Obligations or any Second Lien
Claimholder in respect of this Agreement.

7.5 Representations and Warranties. Each of the First Lien Collateral Agent and
the Collateral Trustee represents and warrants as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority, (ii) will not violate any
applicable law or regulation or any order of any governmental authority or any
indenture, agreement or other instrument binding upon such party and (iii) will
not violate the charter, by-laws or other organizational documents of such
party.

 

29



--------------------------------------------------------------------------------

(d) Such party is authorized under the First Lien Documents or the Second Lien
Documents, as applicable, to enter into this Agreement.

7.6 Authorized Representative. The First Lien Collateral Agent hereby represents
and warrants to the Collateral Trustee that the First Lien Claimholders have
authorized the First Lien Collateral Agent to enter into this Agreement on their
behalf. The Collateral Trustee represents and warrants to the First Lien
Collateral Agent that the Second Lien Claimholders have authorized the
Collateral Trustee to enter into this Agreement on their behalf.

VIII. MISCELLANEOUS.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Lien Document or any Second Lien
Document, the provisions of this Agreement shall govern and control; provided,
however, that notwithstanding anything to the contrary contained herein, the
First Lien Collateral Agent agrees on behalf of itself and each First Lien
Claimholder that the provisions of the Collateral Trust Agreement shall govern
the rights and obligations of the Collateral Trustee, the Parity Lien
Representatives and the Second Lien Claimholders as among themselves.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto on the date hereof. This is a continuing agreement of lien subordination
and the First Lien Collateral Agent, the First Lien Claimholders, the Collateral
Trustee and the Second Lien Claimholders may continue, at any time and without
notice to any of the others, to extend credit and other financial accommodations
and lend monies to or for the benefit of the Company or any Grantor in reliance
hereon. Each such Person hereby waives any right it may have under applicable
law to revoke this Agreement or any of the provisions of this Agreement. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. The relative rights, as
provided for in this Agreement, will continue after the commencement of any such
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the commencement of any such Insolvency or Liquidation Proceeding, as provided
in this Agreement. If any provision of this Agreement is invalid, illegal or
unenforceable in any respect or in any jurisdiction, the validity, legality and
enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby. All references to the Company or any other
Grantor shall include the Company or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding. This
Agreement shall terminate and be of no further force and effect on the earlier
of:

(a) the date of the Discharge of First Lien Obligations, subject to the rights
of the First Lien Collateral Agent and the First Lien Claimholders under
Section 6.3; and

(b) the date upon which all of the Second Lien Obligations then outstanding
shall have been paid in full (but only if the Second Lien Obligations have not
been repaid in contravention of the terms of this Agreement and the Collateral
Trustee has released its Lien on the Collateral).

 

30



--------------------------------------------------------------------------------

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing and signed on behalf of the First Lien Collateral Agent and the
Collateral Trustee or their respective authorized agents and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Notwithstanding the foregoing, the Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights or
obligations are directly and adversely affected.

8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders (other than the Collateral
Trustee and the Notes Trustee), on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
its subsidiaries and all endorsers and/or guarantors of the First Lien
Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations. Neither the First Lien Collateral Agent and the First Lien
Claimholders, on the one hand, nor the Collateral Trustee and the Second Lien
Claimholders, on the other hand, shall have any duty to advise the other of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either the First Lien Collateral
Agent or any of the First Lien Claimholders, on the one hand, or the Collateral
Trustee or any of the Second Lien Claimholders, on the other hand, undertakes at
any time or from time to time to provide any such information to any of the
others, it or they shall be under no obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Second Lien Claimholders or the
Collateral Trustee pays over to the First Lien Collateral Agent or the other
First Lien Claimholders under the terms of this Agreement, the Second Lien
Claimholders shall, to the extent entitled under applicable law, be subrogated
to the rights of the First Lien Collateral Agent and the other First Lien
Claimholders; provided, however, that, the Collateral Trustee, on behalf of
itself and the other Second Lien Claimholders, hereby each agrees not to assert
or enforce any such rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of First Lien Obligations has occurred.
The Company acknowledges and agrees that, to the extent permitted

 

31



--------------------------------------------------------------------------------

by applicable law, the value of any payments or distributions in cash, property
or other assets received by the Collateral Trustee, any Parity Lien
Representative or any Second Lien Claimholder that are paid over to the First
Lien Collateral Agent or the other First Lien Claimholders pursuant to this
Agreement shall not reduce any of the Second Lien Obligations.

8.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7;

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND

(v) AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL

 

32



--------------------------------------------------------------------------------

AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.7 Notices. All notices to the First Lien Claimholders and/or the Second Lien
Claimholders permitted or required under this Agreement shall also be sent to
the First Lien Collateral Agent and the Collateral Trustee, respectively. Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served, telexed or sent by telefacsimile or United States
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed. For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

8.8 Further Assurances. The First Lien Collateral Agent, on behalf of itself and
the other First Lien Claimholders, the Collateral Trustee, on behalf of itself
and the other Second Lien Claimholders, and the Company each agrees that each of
them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or Collateral Trustee may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement
and each will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement. Without limiting the generality of the foregoing, all such
Persons agree upon request by the First Lien Collateral Agent or the Collateral
Trustee to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the First Lien Collateral or the Second Lien Collateral, as applicable, and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Documents and the Second
Lien Documents. Without limiting the foregoing, upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall, upon the request of the
Collateral Trustee or the Grantors, at the expense of the Grantors, execute,
deliver and/or authorize the filing of such documents (including UCC financing
statement terminations or amendments), and take all such other actions, as may
be reasonably required in connection with the release of any and all Liens of
the First Lien Collateral Agent upon any of the Collateral (other than cash
collateral pledged to secure liabilities relating to letters of credit in
accordance with clause (c) of the definition of Discharge of First Lien
Obligations).

8.9 APPLICABLE LAW. THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY RELATING TO THE
SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW OR TORT LAW, SHALL BE
GOVERNED BY, AND

 

33



--------------------------------------------------------------------------------

SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

8.10 Binding Effect on Successors and Assigns and on Claimholders. This
Agreement shall be binding upon the First Lien Collateral Agent, the other First
Lien Claimholders, the Collateral Trustee and the other Second Lien Claimholders
and their respective successors and assigns.

8.11 Specific Performance. Except as specifically set forth to the contrary
herein, each of the First Lien Collateral Agent and the Collateral Trustee may
demand specific performance of this Agreement. The First Lien Collateral Agent,
on behalf of itself and the First Lien Claimholders, and the Collateral Trustee,
on behalf of itself and the Second Lien Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the First Lien Collateral Agent or the First Lien Claimholders
or the Collateral Trustee or the Second Lien Claimholders, as the case may be.

8.12 Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

8.14 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Collateral Agent, the other First Lien Claimholders, the Collateral
Trustee, and the other Second Lien Claimholders. Nothing in this Agreement shall
impair, as between the Company and the other Grantors and the First Lien
Collateral Agent and the First Lien Claimholders, or as between the Company and
the other Grantors and the Collateral Trustee and the other Second Lien
Claimholders the obligations of the Company and the other Grantors to pay
principal, interest, fees and other amounts as provided in the First Lien
Documents and the Second Lien Documents, respectively.

8.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First

 

34



--------------------------------------------------------------------------------

Lien Collateral Agent and the First Lien Claimholders on the one hand and the
Collateral Trustee and the Second Lien Claimholders on the other hand. None of
the Company, any other Grantor or any other creditor thereof shall have any
rights hereunder and neither the Company nor any Grantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor, which are absolute and unconditional, to
pay the First Lien Obligations and the Second Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

8.17 Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Collateral Trustee and the First Lien
Collateral Agent, like all financial institutions, are required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Collateral Trustee or
the First Lien Collateral Agent (or their respective Affiliates), as the case
may be. The parties to this Agreement agree that they will provide the
Collateral Trustee and the First Lien Collateral Agent, as the case may be, with
such information as it may request in order for the Collateral Trustee and the
First Lien Collateral Agent, as the case may be, to satisfy the requirements of
the USA Patriot Act.

8.18 Additional Grantors. The Company shall cause each of its subsidiaries that
becomes a Grantor or is required by any First Lien Document or Second Lien
Document to become a party to this Agreement to become a party to this Agreement
by causing such subsidiary to execute and deliver to the parties hereto a
Grantor Joinder, pursuant to which such subsidiary shall agree to be bound by
the terms of this Agreement to the same extent as if it had executed and
delivered this Agreement as of the date hereof. The Company agrees to provide to
the First Lien Collateral Agent and the Collateral Trustee a copy of each
Grantor Joinder executed and delivered pursuant to this Section 8.18.

[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

First Lien Collateral Agent WELLS FARGO CAPITAL FINANCE, LLC, successor by
merger to Wachovia Capital Finance Corporation (New England), as First Lien
Collateral Agent, and as authorized representative of the First Lien
Claimholders

By: /s/ Barry Felker                        

Name:  Barry Felker

Title:    Vice-President

Notice Address:

150 S. Wacker Drive, Suite 2200

Chicago, Illinois 60606

Attention: Portfolio Manager - Viasystems

Facsimile: (312) 332-0424

Intercreditor Agreement

 



--------------------------------------------------------------------------------

Collateral Trustee WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee
and as authorized representative of the Second Lien Claimholders

By: /s/ Timothy P. Mowdy                        

Name:  Timothy P. Mowdy

Title:    VP

Notice Address:

Wilmington Trust, National Association

246 Goose Lane, Suite 105

Guilford, CT 06437

Attention: Joseph P. O’Donnell, Vice President

Facsimile: (203) 453-1183

Intercreditor Agreement

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:     VIASYSTEMS, INC.    

VIASYSTEMS CORPORATION (formerly

known as Merix Corporation)

By:   /s/ Gerald G. Sax     By:   /s/ Gerald G. Sax  

Name:  Gerald G. Sax

     

Name:  Gerald G. Sax

 

Title:    Senior Vice President and Chief

             Financial  Officer

     

Title:    Vice President, Treasurer and Chief

             Financial  Officer

 

VIASYSTEMS INTERNATIONAL, INC.     MERIX ASIA, INC. By:   /s/ Gerald G. Sax    
By:   /s/ Gerald G. Sax  

Name:  Gerald G. Sax

     

Name:  Gerald G. Sax

 

Title:    Senior Vice President and Chief

             Financial  Officer

     

Title:    Vice President

 

VIASYSTEMS TECHNOLOGIES CORP., L.L.C. By:   /s/ Gerald G. Sax  

Name:  Gerald G. Sax

  Title:    Senior Vice President and Chief              Financial Officer

Notice Address:

c/o Viasystems, Inc.

101 S. Hanley Road, Ste. 400

St. Louis, MO 63105

Attention: Daniel J. Weber

Facsimile: (314) 746-2205

Intercreditor Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

TO INTERCREDITOR AGREEMENT

GRANTOR JOINDER

Reference is made to that certain Intercreditor Agreement, dated as of April 30,
2012 (as amended, amended and restated, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”), among Viasystems, Inc., a Delaware corporation (the
“Company”), certain direct or indirect subsidiaries of the Company from time to
time party thereto (together with the Company, the “Grantors”), Wells Fargo
Capital Finance, LLC, successor by merger to Wachovia Capital Finance
Corporation (New England), in its capacity as collateral agent for the First
Lien Claimholders (including its successors and assigns from time to time, the
“First Lien Collateral Agent”), and Wilmington Trust, National Association, in
its capacity as collateral trustee (including its successors and assigns from
time to time, the “Collateral Trustee”) for the Second Lien Claimholders.
Capitalized terms used herein without definition shall have the meaning assigned
thereto in the Intercreditor Agreement.

This Grantor Joinder, dated as of             , 20            (this “Grantor
Joinder”), is being delivered pursuant to Section 8.18 of the Intercreditor
Agreement.

The undersigned,             , a             (the “Additional Grantor”), hereby
agrees to become a party to the Intercreditor Agreement as a Grantor thereunder,
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the Additional Grantor had
executed and delivered the Intercreditor Agreement as of the date thereof.

This Grantor Joinder may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

THIS GRANTOR JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

The provisions of Article VIII of the Intercreditor Agreement shall apply with
like effect to this Grantor Joinder.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Grantor Joinder to be
duly executed by its authorized representative as of the day and year first
above written.

 

[ADDITIONAL GRANTOR] By:     Name:   Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

TO INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT JOINDER

Reference is made to that certain Intercreditor Agreement, dated as of April 30,
2012 (as amended, amended and restated, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”), among Viasystems, Inc., a Delaware corporation (the
“Company”), certain direct or indirect subsidiaries of the Company from time to
time party thereto (together with the Company, the “Grantors”), Wells Fargo
Capital Finance, LLC, successor by merger to Wachovia Capital Finance
Corporation (New England), in its capacity as collateral agent for the First
Lien Claimholders (including its successors and assigns from time to time, the
“First Lien Collateral Agent”), and Wilmington Trust, National Association, in
its capacity as collateral trustee (including its successors and assigns from
time to time, the “Collateral Trustee”) for the Second Lien Claimholders.
Capitalized terms used herein without definition shall have the meaning assigned
thereto in the Intercreditor Agreement.

This Intercreditor Agreement Joinder, dated as of             ,
20            (this “Intercreditor Agreement Joinder”), is being delivered
pursuant to requirements of the Intercreditor Agreement [OPTION 1: as a
condition precedent to the Indebtedness for which the undersigned is acting as
agent being entitled to the benefits of being First Lien Obligations under the
Intercreditor Agreement] [OPTION 2: in connection with the election or
appointment of a successor [First Lien Collateral Agent pursuant to the terms of
the First Lien Documents][Collateral Trustee pursuant to the terms of the Second
Lien Documents].

1. Joinder. The undersigned,             , a             , (the “New
Representative”) as [OPTION 1: [trustee, administrative agent] under that
certain [describe applicable First Lien Refinancing Agreement] (the “First Lien
Refinancing Agreement”) hereby agrees to become party to the Intercreditor
Agreement as a New Agent, the First Lien Collateral Agent and a First Lien
Claimholder] [OPTION 2: as successor First Lien Collateral Agent (the “Successor
First Lien Collateral Agent”) pursuant to the terms of the applicable First Lien
Documents hereby agrees to become party to the Intercreditor Agreement as First
Lien Collateral Agent and a First Lien Claimholder] [OPTION 3: as successor
Collateral Trustee (the “Successor Collateral Trustee”) pursuant to the terms of
the applicable Second Lien Documents hereby agrees to become party to the
Intercreditor Agreement as Collateral Trustee and a Second Lien Claimholder]
thereunder for all purposes thereof on the terms set forth therein, and to be
bound by the terms, conditions and provisions of the Intercreditor Agreement as
fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof.

2. Agreements. The undersigned New Representative, [OPTION 1: on behalf of
itself and each holder of obligations in respect of the Indebtedness to be
incurred under the First Lien Refinancing Agreement (together with the New
Representative, the “New First Lien Claimholders”)] [OPTION 2: on behalf of
itself and each of the First Lien Claimholders] [OPTION 3: on behalf of itself
and each of the Second Lien Claimholders], hereby agrees, for the enforceable
benefit of all existing and future First Lien Claimholders and all existing and

 



--------------------------------------------------------------------------------

future Second Lien Claimholders[, and as a condition to having the Indebtedness
and other Obligations incurred with or with respect to the First Lien
Refinancing Agreement being treated as First Lien Obligations under the
Intercreditor Agreement] that:

(a) the New Representative and each [other New First Lien Claimholder] [First
Lien Claimholder] [Second Lien Claimholder] is bound by the terms, conditions
and provisions of the Intercreditor Agreement; and

(b) the New Representative shall perform its obligations under the Intercreditor
Agreement.

3. Authority as Agent. The [New Representative] represents, warrants and
acknowledges that it has the authority to bind each of the [New First Lien]
[First Lien] [Second Lien] Claimholders to the Intercreditor Agreement and such
[New First Lien] [First Lien] [Second Lien] Claimholders are hereby bound by the
terms, conditions and provisions of the Intercreditor Agreement.

4. [New][Successor] Agent. The [New Agent in respect of the First Lien
Refinancing Agreement] [Successor First Lien Collateral Agent] [Successor
Collateral Trustee] is [insert name of New Representative]. The address of the
[New Agent in respect of the First Lien Refinancing Agreement] [Successor First
Lien Collateral Agent] [Successor Collateral Trustee] for purposes of all
notices and other communications hereunder and under the Intercreditor Agreement
is             ,             , Attention of             (Facsimile
No.             , electronic mail address:             ).

5. [Notice. Each of the undersigned Grantors hereby certifies that the Grantors
have previously delivered the notice contemplated by Section [5.3(a)][5.5(b)] of
the Intercreditor Agreement [and all other information, evidence and
documentation required by Section 5.5 of the Intercreditor Agreement, in each
case], in accordance with the terms of the Intercreditor Agreement.

6. Counterparts. This Intercreditor Agreement Joinder may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one contract.

7. Governing Law. THIS INTERCREDITOR AGREEMENT JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Miscellaneous. The provisions of Article VIII of the Intercreditor Agreement
shall apply with like effect to this Intercreditor Agreement Joinder.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has caused this Intercreditor
Agreement Joinder to be duly executed by its authorized representative, and each
Grantor party hereto has caused the same to be accepted by its authorized
representative, as of the day and year first above written.

 

[NEW REPRESENTATIVE] By:     Name:   Title:  

 



--------------------------------------------------------------------------------

 

Acknowledged and agreed: VIASYSTEMS, INC. By:     Name:  

Title:

 

 

VIASYSTEMS INTERNATIONAL, INC. By:     Name:  

Title:

 

 

VIASYSTEMS TECHNOLOGIES CORP., L.L.C. By:     Name:  

Title:

 

 

VIASYSTEMS CORPORATION (formerly known as Merix Corporation) By:     Name:  

Title:

 

 

MERIX ASIA, INC. By:     Name:  

Title:

 

 

[OTHER GRANTORS]

 